                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 4-8-20


DANIEL FIELD,

                            Plaintiff,
                                                               No. 20-CV-928 (RA)
                       v.
                                                                      ORDER
METROPOLITAN TRANSPORTATION
AUTHORITY, et al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

         In light of the COVID-19 crisis, the Court will not hold the upcoming conference in this

case in person. Counsel should still submit their joint letter and proposed case management plan

by April 10, 2020, as directed in the Court’s February 13, 2020 Order. Dkt. 8. If the parties are

unable to submit their joint letter and case management plan by April 10th, they shall request an

extension to do so. In their joint letter, the parties should also indicate whether they can do

without a conference altogether. If so, the Court may enter a case management plan and

scheduling order and the parties need not appear. If not, the Court will hold the initial

conference by telephone. In any event, counsel should review and comply with the Court’s

Emergency Individual Rules and Practices in Light of COVID-19, available at

https://nysd.uscourts.gov/hon-ronnie-abrams.

SO ORDERED.

Dated:     April 8, 2020
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
